Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “316” in Fig 4B has been used to designate both output output and bearing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “input side selector” does not appear with enough context to determine the components.  The parts that the claimed term refers to does is not connected in the spec.  The term is cut and pasted without the components identified.  Compare with “output side selector”.  “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the second side selector (Claim 6) does not appear in the spec with reference to the parts to which it refers (There appears to be a mistake with how this is claimed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 , 3-7, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 2 recites the limitation "the shifter rod".  There is insufficient antecedent basis for this limitation in the claim. (Check dependency.)
Claim 6 recites the limitation "the second side selector".  There is insufficient antecedent basis for this limitation in the claim. (The name of this part appears to be wrong/inconsistent.)
Claim 7 recites the limitation "the first rod", “the second rod”.  There is insufficient antecedent basis for this limitation in the claim. (Check dependency.)
Claim 12 recites the limitation "the input drum surface” “the input cam surface.”  There is insufficient antecedent basis for this limitation in the claim. (Check dependency.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Janson (US 20060144665 A1).
Regarding Claim 1, Janson discloses a transmission assembly for a hybrid power plant, comprising: a first input rotor (Element 50) driven by a primary mover (Element 10) to rotate about a first axis; a second input rotor (Element 12) co-axial with the first input rotor and driven by a secondary mover to rotate about the first axis; an output rotor (Element 16) co-axial with the first and second input rotors and configured to selectively engage the first input rotor or the second input rotor for rotating about the first axis responsive to input from either the primary mover or the secondary mover; and a clutch (Elements 36, 34) positioned between the first and second input rotors and the output rotor and configured to selectively couple the first input rotor, the second input rotor, or both the first and second input rotors to the output rotor. (See Fig. 2.)

Regarding Claim 8, Janson discloses the transmission assembly of claim 1, wherein the output rotor is rotatable in a first direction responsive to input from the first input rotor, the second input rotor, or both, and wherein the output rotor is rotatable in a second direction opposite the first 

Regarding Claim 9, Janson discloses the transmission assembly of claim 8, wherein the output rotor is configured to be de-coupled, in at least one mode, from the first input rotor such that the output rotor is rotatable in the first direction or in the second direction responsive to input from only the secondary mover without any input from the primary mover. (See rejection Claim 8, See Table Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Janson (US 20060144665 A1) in view of Zanfei (WO 2010115804 A2).
Regarding Claim 10, Jansen discloses the transmission assembly of claim 1, wherein the secondary mover is an electric motor, and wherein the clutch is configured to couple the first input rotor to the output rotor to drive the output rotor responsive to rotation of the first input rotor while also coupling the second input rotor to the rotation of the first input rotor (Fig. 2.), but does not explicitly disclose wherein the motor is a motor-generator for generating electrical energy by the electric motor-generator responsive to rotation of the first input rotor.


Regarding Claim 18, Janson in view of Zanfei discloses the marine vessel having a hybrid propulsion system, comprising: a transmission assembly comprising; a first rotor coupled to the shaft to rotate in synchrony with the shaft; a second rotor selectively driven by the secondary mover and co-axial with the first input rotor, an output rotor co-axial with the first and second rotors; and a clutch positioned between the first and second rotors and the output rotor to selectively couple the first rotor, the second rotor, or both, to the output rotor, but does not explicitly disclose (in the combination proposed above) a primary mover located within a hull of the vessel and powered by a first energy source, the primary mover having a shaft that rotates about a first axis; a secondary mover powered by a second energy source different from the first energy source.
	Zanfei discloses a primary mover located within a hull of the vessel and powered by a first energy source, the primary mover having a shaft that rotates about a first axis; a secondary mover powered by a second energy source different from the first energy source. (Fig. 1.)  electric motor-generator responsive to rotation of the first input rotor. (Zanfei, translation paragraph 5.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the transmission of Jenson with discloses a primary mover located within a hull of the vessel and powered by a first energy source, the primary mover having a shaft that rotates about a first axis; a secondary mover powered by a second energy source different from the first energy source.  The motivation to modify 

Regarding Claim 19, Janson in view of Zanfei discloses the marine vessel of claim 18, wherein the first rotor and the second rotor are at least partially enclosed within a same housing. (See Janson, Fig. 1)

Regarding Claim 20, Janson in view of Zanfei discloses the marine vessel of claim 18, wherein the clutch, in a first configuration, couples the first rotor to the output rotor while simultaneously decoupling the second rotor from the output rotor. (See Janson, Fig. 2)

Regarding Claim 21, Janson in view of Zanfei discloses the marine vessel of claim 18, wherein the clutch, in a second configuration, couples the second rotor to the output rotor while simultaneously decoupling the first rotor from the output rotor. (See Jason, Fig. 2)

Regarding Claim 22, Janson in view of Zanfei discloses the marine vessel of claim 18, wherein the clutch, in a third configuration, couples the first rotor, the second rotor, and the output rotor such that each of the first, second, and output rotors rotate together. (See Jason, Fig. 2)

Regarding Claim 23, Janson in view of Zanfei discloses the marine vessel of claim 18, wherein the primary mover is a combustion engine and the secondary mover is an electric motor. (See Jason, Fig. 2)

Regarding Claim 24, Janson in view of Zanfei discloses the marine vessel of claim 18, wherein the transmission assembly further comprises a single-speed or multi-speed gearbox operatively associated with the output rotor. (Zanfei, paragraph 9)

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        14 March 2022